DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 11/12/2021.
Any rejection from the previous office action, which is not restated here, is withdrawn.
Status of the claims 
	Claims 1-2, 8, 10-15, 19 were pending. Claims 1-2, 19 have been amended. Claim 8 has now been cancelled. Claims 1-2, 10-15, 19 remain pending and are presented for examination on the merits.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michelle Kleim on 11/19/2021.
The application has been amended as follows: 
IN THE CLAIMS:

	Claim 1 (currently amended) A synthetic compound comprising at least one effector moiety and at least one binder moeity, 
wherein the at least one effector moeity is connected to the binder moiety either directly, and/or via a linker,

wherein the at least one effector moiety comprises IFL, LFII (SEQ ID NO: 12), IVTLF (SEQ ID NO: 13), LFIIK (SEQ ID NO: 14) or IFTLF (SEQ ID NO: 15), or fMIFL (SEQ ID NO: 3)
wherein the effector moiety comprises a N-formyl methionine residue, 
wherein the at least one binder moiety consists of a peptide or peptidomimetic, and wherein the peptide or peptidomimetic comprises dCys-dAsp-Gly-NitroTyr-Gly-4HydroxiPro-Asn-dCys or SEQ ID NO: 2.	Claim 20 (New) The synthetic compound according to claim 1, wherein the at least one effector moiety comprises fMIFL (SEQ ID NO: 3), fMLFII (SEQ ID NO: 4), fMIVTLF (SEQ ID NO: 5), fMLFIIK (SEQ ID NO: 6) or fMIFTLF (SEQ ID NO: 7).
Reasons for allowance
The closest prior art is that of Seki (Biochemical and Biophysical Research Communications, 2011, cited in the IDS dated 11/29/2018) as disclosed in the Office Action mailed on 10/15/2020. Further, Koltermann (US 8,470,963, cited in the IDS dated 5/26/2021) does teach synthetic bifunctional compounds with an effector and binder moieties not embraced by the instant claims. The cited references do not anticipate nor make prima facie obvious the instantly claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658 

MMCG 12/2021